                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )
      v.                                  )                1:18CR13-1
                                          )                1:18CR38-1
JASON DALE PARROTT,                       )
                                          )
                    Defendant.            )


                                       ORDER

      The Recommendation of the United States Magistrate Judge was filed with

the Court in accordance with 28 U.S.C. § 636(b) and, on April 9, 2019, was

served on the parties in this action. No objections were filed within the time limits

prescribed by § 636.

      Therefore, the Court need not make a de novo review, and the Magistrate

Judge’s Recommendation [1:18CR13-1, Doc. #47; 1:18CR38-1, Doc. #44] is

hereby adopted.

      IT IS THEREFORE ORDERED that the Garnishment Motion [1:18CR13-1,

Doc. #41; 1:18CR38-1, Doc. #38] is GRANTED and that the Quash Motion

[1:18CR13-1, Doc. #42; 1:18CR38-1, Doc. #39] is DENIED.

      IT IS FURTHER ORDERED that Garnishee USAA Investment Management

Company be ordered to sell assets in the defendant’s brokerage account, to




           Case 1:18-cr-00038-NCT Document 50 Filed 01/28/21 Page 1 of 2
generate proceeds to satisfy the garnishment, and to issue a check from the

resulting proceeds not to exceed $165,891.09 (after assessment to and payment

by the defendant of any taxes and penalties), payable to:

United States District Court
324 W. Market Street, Room 120
Greensboro, NC 27401

Reference No.: 1:18CR13-1 and 1:18CR38-1

      This the 28th day of January, 2021.


                                            /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




                                         2




        Case 1:18-cr-00038-NCT Document 50 Filed 01/28/21 Page 2 of 2
